Citation Nr: 0513768	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  99-04 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a skin disorder on the nose, claimed to 
be the result of VA treatment rendered in October 1985 and 
March 1994.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an eye disorder, an ear disorder, and for 
a strange feeling on the left side of the head, claimed to be 
the result of VA treatment rendered in October 1985.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for memory loss, claimed to be the result of 
VA treatment rendered in October 1985.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to March 
1945.

These matters come to the Board from various decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
from the Board of Veterans' Appeals (Board).

In a January 1999 decision, the Board denied a claim brought 
under the provisions of 38 U.S.C.A. § 1151 for a skin 
disorder, on the basis that the claim was not well grounded.  
It was initially thought that this claim was appealed to the 
Court of Appeals for Veterans Claims (Court).  However, this 
was not the case.  The claim was readjudicated by the RO on 
the merits in a November 2003 Statement of the Case (SOC).  
The veteran filed a substantive appeal as to that claim in 
November 2003.

Also in January 1999, the Board remanded a claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for memory loss.  The Board noted that this 
claim had been denied by the RO in February 1998 and the 
veteran had filed a Notice of Disagreement that same month, 
but no SOC had been issued.  Pursuant to the Board's remand, 
an SOC as to this matter was issued in March 1999, and the 
veteran promptly filed a substantive appeal.

In December 2002, the RO denied a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
an eye disorder, an ear disorder, and for a strange feeling 
on the left side of the head.  This claim was formally 
appealed in a timely manner.

The Board remanded the veteran's claims in a September 2004 
decision in order to provide the veteran a hearing before the 
Board.

In April 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a Travel Board Hearing in 
Portland, Oregon.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The record does not show that an October 1985 VA CAT scan 
resulted in any additional disability to the veteran.

3.  The record does not show that ointment prescribed by VA 
in March 1994 resulted in any additional disability to the 
veteran.


CONCLUSIONS OF LAW

1.  Compensation under 38 U.S.C.A. § 1151 for a skin disorder 
on the nose, claimed to be the result of VA treatment 
rendered in October 1985 and March 1994, is not warranted.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (2004).

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for an eye disorder, an ear disorder, and for a strange 
feeling on the left side of the head, claimed to be the 
result of VA treatment rendered in October 1985, is not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.358 (2004).

3.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for memory loss, claimed to be the result of VA treatment 
rendered in October 1985, is not warranted.  38 U.S.C.A. § 
1151 (prior to October 1, 1997); 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.358 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before and after the enactment 
of the VCAA.  The regulations issued to implement the VCAA 
are expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the rating decisions on appeal and the March 
1999 and November 2003 SOCs adequately informed him of the 
information and evidence needed to substantiate all aspects 
of his claims.  

An August 2002 VCAA notice letter informed him of the VCAA's 
implementing regulations, and advised him that VA would 
assist him in obtaining government or private medical or 
employment records, provided he sufficiently identified the 
records sought and submitted releases as necessary.  The 
Board finds that this document shows that the appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
provided to the veteran prior to the December 2002 rating 
decision denying compensation under 38 U.S.C.A. § 1151 for an 
eye condition, an ear condition and strange feelings on the 
left side of his head.  VCAA notice was also provided to the 
veteran prior to the November 2003 SOC denying compensation 
under 38 U.S.C.A. § 1151 for a skin condition on the nose.  
VCAA notice was not provided to the veteran before the 1998 
rating decision denying compensation under 38 U.S.C.A. § 1151 
for memory loss; however, that rating decision was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  
The November 2003 SOC advised the veteran that VA was 
required to request that a claimant provide any evidence in 
his possession that pertained to his claim.  During his April 
2005 hearing before the undersigned Acting Veterans Law Judge 
(VLJ), the veteran testified that he had no additional 
written evidence to submit.    

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  ).  No 
prejudice to the veteran has been alleged or shown.  Mayfield 
v. Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 2005).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained all available service 
records and all indicated post-service medical records.    

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes 
that, in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board observes that there is no 
competent medical evidence that the veteran incurred any of 
the claimed disorders as a result of VA medical treatment.  
Thus, there is no duty to provide an additional examination 
with regard to the veteran's claims.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his 
claims the appellant has been afforded numerous opportunities 
to submit information relating to any additional evidence 
that may be available.  During his April 2004 hearing, the 
veteran stated that he would try to obtain and submit 
additional hospital reports, but specified that he did not 
desire the Board to hold the record open, and he has not 
submitted any additional records.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991), (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Analysis

As a preliminary matter, the Board notes that 38 U.S.C.A. 
§ 1151 was revised, effective October 1, 1997.  Because the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
a skin disorder, and his claim for an eye disorder, ear 
disorder, and for a strange feeling on the left side of the 
head were filed after October 1, 1997, the current version of 
that statute and its implementing regulations are applicable 
to those claims.  See VA O.G.C. Prec. Op. No. 40- 97, 63 Fed. 
Reg. 31263 (1998).

Under the revised law, compensation shall be awarded for a 
qualifying additional disability in the same manner as if 
such additional disability or death were service-connected.  
A disability is a qualifying additional disability if it was 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

As the veteran filed his claim for compensation under 
38 U.S.C.A. § 1151 for memory loss prior to October 1, 1997, 
the prior version of the law applies to that claim.  The 
prior version provides that where a veteran suffers an injury 
or an aggravation of an injury resulting in additional 
disability or death by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  38 U.S.C.A. § 1151 (prior to October 1, 1997).  
Thus, the only issue with regard to that claim is whether the 
veteran has memory loss as a result of VA treatment.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

Under either version of the law, it is necessary for the 
veteran to show that additional disability is actually the 
result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1) and 
(2).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for compensation under 38 U.S.C.A. § 1151 
for a skin disorder on the nose, an eye disorder, an ear 
disorder, a strange feeling on the left side of the head, and 
memory loss.

The veteran contends that an October 1985 VA CAT scan was 
conducted incorrectly and resulted in a skin burn of the 
nose, memory loss, an eye disorder, an ear disorder, and a 
strange feeling on the side of his head.  The veteran also 
contends that ointment prescribed to him by VA in March 1994 
for the skin burn made the condition worse.  

VA treatment records show that the veteran was hospitalized 
in October 1985 after a six to seven day history of autism.  
On October 11, 1985, he was given a CAT scan that resulted in 
an impression of normal findings.  The report of that 
procedure is negative for any indication that that the 
procedure was unusual, out of the ordinary, or incorrectly 
performed.

A March 1994 VA progress note provides that the veteran was 
convinced that a scar on his nose was due to the 1985 CAT 
scan.  The examiner observed that the veteran had a long-term 
psychiatric disorder with a delusional component and this was 
not new.  The assessment was a pigmented lesion on the nose 
and the treatment plan was to use an ointment.  An August 
1994 VA biopsy indicated solar keratosis.  

The record before the Board simply contains no medical 
opinion or medical evidence that the October 1985 CAT scan or 
the ointment prescribed by VA in 1994 resulted in any 
additional disability to the veteran, such as the claimed 
skin disorder of the nose, eye disorder, ear disorder, a 
strange feeling on the left side of the head, or memory loss.  

As the VA medical treatment conducted in 1985 and 1994 
resulted in no additional disability, the Board need not 
address whether there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing this medical treatment.

While the veteran may sincerely believe that VA treatment has 
caused additional disabilities, as a layperson he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
the 1985 CAT scan or the ointment he was prescribed in March 
1994 resulted in any additional disability, such as the 
claimed conditions.

As the preponderance of the evidence is against each of the 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
skin disorder on the nose, claimed to be the result of VA 
treatment rendered in October 1985 and March 1994, is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
an eye disorder, an ear disorder, and for a strange feeling 
on the left side of the head, claimed to be the result of VA 
treatment rendered in October 1985, is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
memory loss, claimed to be the result of VA treatment 
rendered in October 1985, is denied.






	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


